Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano,
  160578(80)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  WESLEY ZOO YANG and VIENGKHAM                                                                                        Justices
  MOUALOR,
           Plaintiffs-Appellees,
                                                                    SC: 160578
  v                                                                 COA: 344987
                                                                    Wayne CC: 17-018062-NF
  EVEREST NATIONAL INSURANCE
  COMPANY,
           Defendant-Appellant,
  and

  MOTORIST MUTUAL INSURANCE
  COMPANY,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of the Michigan Association for Justice to
  file a brief amicus curiae is GRANTED. The amicus brief submitted on January 25, 2021,
  is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 27, 2021

                                                                               Clerk